15 Mich. App. 538 (1969)
166 N.W.2d 820
PEOPLE
v.
MULLREED
Docket No. 4,943.
Michigan Court of Appeals.
Decided January 29, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Bruce A. Barton, Prosecuting Attorney, for the people.
M.B. Townsend, Jr., for defendant on appeal.
PER CURIAM:
A jury trial adjudged defendant guilty of an escape from prison.[*] He appeals, contending that his original conviction for armed robbery resulting in his imprisonment was erroneous.
*539 Under the modern view, a defendant may not successfully contend that an escape from lawful confinement is not a crime because the conviction leading to his imprisonment was allegedly faulty. See Bayless v. United States (CA 9, 1944), 141 F2d 578, cert. denied, 322 US 748 (64 S Ct 1157, 88 L Ed 1580); People v. Scherbing (1949), 93 Cal App 2d 736 (209 P2d 796); State, ex rel. Robison, v. Boles (1965), 149 W Va 516 (142 SE2d 55). One does not challenge the law by violating its mandates. Walker v. City of Birmingham (1967), 388 US 307 (87 S Ct 1824, 18 L Ed 2d 1210). There are procedural means available to attack a conviction arguably tainted by reversible error. But those means do not include the freedom to defy lawful imprisonment with impunity. An individual is not justified in escaping from prison if he was validly sentenced and confined under color of law.
We do not consider defendant's remaining arguments concerning the soundness of his robbery conviction. The arguments were not raised in the lower court and, consequently, are not properly before this court.
Conviction affirmed.
QUINN, P.J., and McGREGOR and V.J. BRENNAN, JJ., concurred.
NOTES
[*]  CL 1948, § 750.193 (Stat Ann 1962 Rev § 28.390).